     Case 2:20-cv-01817-JAM-CKD Document 5 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GUSTAVO GALLEGOS,                                  No. 2:20-cv-1817 JAM CKD P
12                       Petitioner,
13            v.                                         ORDER
14     GARZA,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 29, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner has not filed

23   objections to the findings and recommendations.

24           Although it appears from the file that petitioner’s copy of the findings and

25   recommendations was returned, petitioner was properly served. It is the petitioner’s

26   responsibility to keep the court apprised of his current address at all times. Pursuant to Local

27   Rule 182(f), service of documents at the record address of the party is fully effective.

28   /////
                                                        1
     Case 2:20-cv-01817-JAM-CKD Document 5 Filed 11/04/20 Page 2 of 2


 1           The court presumes that any findings of fact are correct. See Orand v. United States, 602
 2   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
 3   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having
 4   reviewed the file, the court finds the findings and recommendations to be supported by the record
 5   and by the magistrate judge’s analysis.
 6           Accordingly, IT IS HEREBY ORDERED that:
 7           1. The findings and recommendations filed September 29, 2020, are adopted in full.
 8           2. Petitioner’s petition for a writ of habeas corpus is dismissed for failure to exhaust state
 9   court remedies.
10           3. This case is closed.
11           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
12   2253.
13
     DATED: November 4, 2020                        /s/ John A. Mendez
14
                                                    THE HONORABLE JOHN A. MENDEZ
15                                                  UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
